DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 23, 2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Schmidt teaches a “tool” rather than an “embossing mold” and specifically teaches away from a mold.  Examiner respectfully disagrees as Schmidt specifically teaches “a method for forming a tool such as a mold” (Abstract).  Further, the embossing mold itself is taught by Kampa ([0007]- the article is produced by hot embossing) and Schmidt is only relied upon for manufacturing the mold by additive manufacturing.
Applicant further argues that the hot embossing of Kampa already achieves uniform heat transfer.  However, Kampa sets forth no indication that uniform heat transfer is achieved by the hot embossing.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  As such, there is motivation to improve the generic hot embossing mold of Kampa by manufacturing the mold by means of an additive manufacturing method (Col. 2, Lines 26-29) as taught by Schmidt with reasonable 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kampa et al (DE102005006541A1 with references to machine English translation provided herewith) in view of Lewis et al (PGPub 2016/0346997A1) and Schmidt et al (US Pat 5849238).
Regarding Claim 1, Kampa teaches a method for manufacturing a decorative component having a raised embossed visible surface, said method comprising the acts of:
providing an embossing device which has female embossing mold and male embossing mold ([0007]- the article is produced by hot embossing);
providing at least one decorative material layer (Fig. 1- material 1);
disposing the decorative material layer between the female embossing mold and the male embossing mold in such a manner that a visible surface of the decorative material layer faces the female embossing mold, and a reverse face of the decorative material layer that is opposite the visible surface faces the male embossing mold ([0008]- the decorative material is necessarily placed such that the decorative exterior has the raised areas and necessarily means the visible surface faced the female embossing mold);
carrying out an embossing procedure by means of the embossing device ([0007]- the article is produced by hot embossing) such that the decorative material layer after the embossing procedure has a raised region on the visible surface, and opposite thereto a depressed region on the reverse face (Fig. 2- raised region 6); and
disposing an insert element for stabilizing the raised region in the depressed region ([0009]- describing stabilizing the raised areas with a support material; Fig. 4- functional element 9 and foam 10).

Regarding the limitation of the female embossing mold and/or the male embossing mold are manufactured by a same additive production method as the additive production method of the insert element, Kampa and Lewis do not appear to explicitly teach the female embossing mold and/or the male embossing mold are manufactured by means of an additive production method.  Schmidt teaches a method for forming tools wherein the mold is manufactured by means of an additive production method (Col. 2, Lines 26-29- specifically listing fused deposition modeling as an acceptable additive manufacturing process) in order to create a tool with uniform heat transfer (Col. 1, Lines 56-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kampa and Lewis to include manufacturing the mold by additive manufacturing as taught by Schmidt with reasonable expectation of success to create a tool with uniform heat transfer (Col. 1, Lines 56-60).  
Both the insert of Lewis and the mold of Schmidt are manufactured by the same additive manufacturing process as both references teach fused deposition modeling as an acceptable means of 
Regarding Claim 2, Lewis further teaches an entirety of the insert element has the cell structure (See honeycomb/cellular structure of the 3D printed article in Fig. 1 and Figs. 2a-2f).  
Regarding Claim 3, Kampa teaches the insert element has a surface contour which is adapted to the surface contour of the decorative material layer in the depressed region (See Fig. 4 wherein functional element 9 and foam 10 correspond to the surface contour of the decorative layer). 
Regarding Claim 4, Kampa further teaches the insert element in the interior has a multiplicity of recesses (See Fig. 4 wherein functional element 9 and foam 10 have a plurality of recesses corresponding to the structure of the decorative material).
Regarding Claim 12, Kampa and Lewis do not appear to explicitly teach the female embossing mold and/or the male embossing mold at least have a duct and/or a porous structure for conducting a medium, and wherein during the embossing procedure a first medium is directed to a tool surface of the female embossing mold and/or of the male embossing mold.  Schimdt teaches the mold with a duct and/or a porous structure for conducting a medium (Fig. 1- cavity channel) wherein fluid is pumped through the device at the tool surface (Col. 3, Lines 29-31) in order to heat the cavity portion (Col. 3, Lines 29-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Kampa, Lewis, and Schmidt to include a duct for fluid transfer as taught by Schmidt with reasonable expectation of success to heat the cavity portion (Col. 3, Lines 29-31).
Regarding Claim 13, Kampa and Lewis do not appear to explicitly teach upon the supply of the first medium to the tool surface of the female embossing mold and/or of the male embossing mold a second medium is directed to the tool surface of the female embossing mold and/or of the male .
Claim 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kampa et al (DE102005006541A1 with references to machine English translation provided herewith) in view of Lewis et al (PGPub 2016/0346997A1), Schmidt et al (US Pat 5849238) and Catlin (PGPub 2016/0075290- priority date to provisional May 31, 2013; US publication of WO 2014/193961).
Regarding Claim 5, Kampa, Lewis, and Schmidt are silent as to how the insert is bonded to the decorative material.  Catlin teaches the insert element is adhesively bonded into the depressed region in order to secure the decorative material to the insert [0026].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Kampa, Lewis, and Schmidt to include adhesively bonding the insert into the depressed region as taught by Catlin with reasonable expectation of success to secure the decorative material to the insert [0026].
Regarding Claim 6, Kampa further teaches the insert may be made of polyurethane, polypropylene or polyvinyl chloride [0009] which can have an elasticity modulus of less than or equal to 5.0 GPa or less than or equal to 0.5 GPa which meets the instant limitation of the insert element has an elasticity modulus of less than or equal to 5.0 GPa, preferably of less than or equal to 0.5 GPa.
Regarding Claim 7, Kampa further teaches the insert may be made of polyurethane [0009] which is a thermoplastic elastomer thus meeting the instant limitation of the insert element comprises a thermoplastic elastomer or silicone.

Regarding Claim 10, Kampa does not appear to explicitly teach the decorative material layer comprises veneer timber or is composed of veneer timber.  Catlin teaches the decorative material could include leather or wood veneer among other materials [0025].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute leather for wood veneer as taught by Catlin with reasonable expectation of success because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.K./Examiner, Art Unit 1748           

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        
5/5/21